DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
With respect to claim 1, claim 1 is allowed since Howes et al. (US 2018/0091883), hereon referred to as Howes, in view of Avayu et al. (US 2011/0200200), hereon referred to as Avayu, does not teach “processing the microphone output signal to determine a smoothed level of the microphone output signal for the time, t; and determining the gap confidence value for the time, t, to be indicative of how different the minimum in playback signal level for the time, t, is from the smoothed level of the microphone output signal for the time, t”. The following serves to highlight the differences between the claimed invention and the combination of Howes and Avayu.
Howes teaches an active noise cancellation system disposed within an ear cup 300. Similar to the instant invention, Howes teaches an error microphone 326 configured to detect sounds within ear chamber 306 which includes playback sounds generated by the driver 316 and unwanted noise leaked into the ear cup 300. See paragraphs [0024]-[0025]. However, Howes does not teach the determination of the gap confidence values, as recited in claim 1, and the use of the gap confidence values to estimate noise. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNY H TRUONG/Examiner, Art Unit 2653